Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-2006

In Re: Grand Jury
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2936




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Grand Jury " (2006). 2006 Decisions. Paper 1123.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1123


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                         No. 05-2936


                                    IN RE: GRAND JURY


             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               D.C. Misc. 05-mc-00197
                   District Judge: The Honorable Robert F. Kelly


                                    Argued: March 29, 2006


          Before: McKEE, BARRY and VAN ANTWERPEN, Circuit Judges


                              (Opinion Filed: May 11, 2006)



C. Clark Hodgson, Jr., Esq. (Argued)
Jonathan F. Bloom, Esq.
Thomas W. Dymek, Esq.
Stradley, Ronon, Stevens & Young
2600 One Commerce Square
Philadelphia, PA 19103
       -AND-
Sal Cognetti, Jr., Esq.
Foley, Cognetti, Comeford, Cimini & Cummins
507 Linden Street
700 Scranton Electric Building
Scranton, PA 18503

Counsel for Appellant
John J. Pease, III, Esq. (Argued)
Office of the United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106

Counsel for Appellee




                                OPINION OF THE COURT



BARRY, Circuit Judge

       As initially presented, the principal issue before us on this appeal was whether we

should now create the qualified state legislative immunity privilege we have heretofore

“refus[ed] to create,” In re Grand Jury (Granite), 821 F.2d 946, 956 (3d Cir. 1987). At

oral argument, however, it was made clear by appellant that the “principal” issue was, in

fact, the issue on which it seeks to prevail.

       We have carefully considered the written submissions of the parties and the oral

arguments they so forcefully presented. We see no reason to revisit Granite and

conclude, without further discussion, that essentially for the reasons set forth by the

District Court, its orders of May 11, 2005 and June 1, 2005 will be affirmed.




                                                2